Exhibit 10.5



STOCK OPTION


Granted by


NORTHFIELD BANCORP, INC.


under the


NORTHFIELD BANCORP, INC.
2014 EQUITY INCENTIVE PLAN


This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2014 Equity Incentive Plan (the “Plan”)
of Northfield Bancorp, Inc. (the “Company”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this Agreement. A
copy of the Plan has been provided to each person granted a stock option
pursuant to the Plan. The holder of this Option (the “Participant”) hereby
accepts this Option, subject to all the terms and provisions of the Plan and
this Agreement, and agrees that all decisions under and interpretations of the
Plan and this Agreement by the committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns. Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
1.    Name of Participant:     
2.        Date of Grant:         May 27, 2015
3.        Exercise Price per Share:    $14.76
4.        Total number of shares of Company common stock, $0.01 par value per
share, that may be acquired pursuant to this Option:
###### (subject to adjustment pursuant to Section 10 hereof). The Option will be
an Incentive Stock Option to the maximum extent permitted under the tax laws,
which means that up to $100,000 of Options that vest in any one calendar year
will be Incentive Stock Options (based on the exercise price of the Option).
Example: A participant is granted 140,000 Options that vest in equal
installments of 28,000 Options per year over a 5 year period. The exercise price
is $10.89, which is equal to the fair market value of the stock on the date of
grant. Since $10.89 multiplied by 28,000 (the number of Options that vest each
year) is $304,920.00, some of the Options that vest each year will not be
Incentive Stock Options. Based on a $10.89 exercise price, the maximum number of
Incentive Stock Options that can vest for any one year is 9,182 ($100,000 ÷
$10.89 = 9,182 (fractional shares are not included)). The remainder will be
Non-Statutory Stock Options.
Please note that for purposes of determining the maximum number of Options that
can vest in any one calendar year as Incentive Stock Options, the Options
granted to you in this Agreement that vest in a calendar year will be aggregated
with any earlier Option Award that you received that vest in the same calendar
year. If you vest in the maximum number of Incentive Stock Options in which you
are permitted to vest for a calendar year

    

--------------------------------------------------------------------------------




under a prior Option Award, all Options that you receive under this Agreement
that vest in the same calendar year will be considered Non-Statutory Stock
Options.
5.
    Expiration Date of Option: May 27, 2025, subject to earlier expiration due
to Termination of Service.

6.
Vesting Schedule. Unless sooner vested in accordance with the terms of this
Award Agreement, the Options granted hereunder shall vest (i.e., become
exercisable) in accordance with the following:



Percentage of
Option Vested


Number of Shares Available for Exercise




Vesting Date
###20%###
###20%###
###20%###
###20%###
###20%###
###___###
###___###
###___###
###___###
          ###___###
May 27, 2016
May 27, 2017
May 27, 2018
May 27, 2019
May 27, 2020



This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Section 2.6, 2.9 and 4.1
of the Plan (in the event of death or Disability or Involuntary Termination
following a Change in Control).
7.    Exercise Procedure. This Option will be exercised in whole or in part by
the Participant’s delivery to the Company of written notice (the “Notice of
Exercise of Option” attached hereto as Exhibit A) setting forth the number of
shares with respect to which this Option is to be exercised, together with
payment by cash or other means acceptable to the Committee.
8.    Delivery of Shares.


8.1
Delivery of Shares. Delivery of shares of Common Stock upon the exercise of this
Option will comply with all applicable laws (including the requirements of the
Securities Act) and the applicable requirements of any securities exchange or
similar entity.



9.    Change in Control.


9.1
Notwithstanding any other Section of this Award Agreement to the contrary, in
the event of the Participant’s Involuntary Termination either (i) following a
Change in Control or (ii) within 36 months following a Merger of Equals (as
defined below), all Stock Option Awards subject to this Agreement will become
fully vested as of the date of termination.



9.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.



9.3
A “Merger of Equals” shall be deemed to have occurred at such time as (i) a plan
of reorganization, merger, consolidation or similar transaction (collectively, a
“Merger”) is consummated in which the Bank or the Company is the resulting or
surviving institution or corporation, and (ii) as part of such Merger (A) the
Company issues 30% or more of its outstanding common stock to one or more
persons (as such term is


2





--------------------------------------------------------------------------------




used in Sections 13(d) and 14(d) of the Exchange Act) who immediately prior to
the completion of the Merger were stockholders of the institution or company
that merges into or combines with the Bank or the Company, and (B) less than 60%
of the members of the Board of Directors of the Company immediately after the
completion of the Merger consists of persons who were members of the Board of
Directors of the Company immediately prior to the completion of the Merger.
Notwithstanding the foregoing, a Merger of Equals shall not include (a) the
formation of a joint venture; (b) the acquisition of an asset or a group of
assets that does not constitute a business; or (c) a combination of entities or
businesses under common control. Notwithstanding anything in this Agreement or
the Plan to the contrary, for purposes of a Merger of Equals, the term
“Involuntary Termination” shall not include termination of employment by an
Employee Participant for Good Reason due to a material diminution in his or her
authority, duties or responsibilities, as described in Section 8.1(t)(ii) of the
Plan.


10.    Adjustment Provisions.
This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.
11.    Termination of Option and Accelerated Vesting.
This Option will terminate upon the expiration date, except as set forth in the
following provisions:
11.1
Death. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s death. This
Option may thereafter be exercised by the Participant’s legal representative or
beneficiaries for a period of one year following Termination of Service due to
death or the remaining unexpired term of the Option, if less.

11.2
Disability. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised for a period of one year following
Termination of Service due to Disability or the remaining unexpired term of the
Option, if less.

11.3
Retirement. If the Participant’s Service terminates due to Retirement, this
Option may thereafter be exercised, to the extent it was exercisable at the time
of such termination, for a period of one year following Termination of Service
due to Retirement or the remaining unexpired term of the Option, if less. All
unvested Options will be forfeited.



11.4
Termination for Cause. In the event of the Participant’s Termination of Service
for Cause, all Options that have not been exercised will expire and be
forfeited.



11.5
Other Termination. In the event of the Participant’s Termination of Service for
any reason other than due to death, Disability, Retirement or for Cause, this
Option may


3





--------------------------------------------------------------------------------




thereafter be exercised, to the extent it was exercisable at the time of such
termination, for a period of three months following termination, subject to
termination on the Option’s expiration date, if earlier. All unvested Options
will be forfeited.


11.6
Incentive Option Treatment. The Incentive Stock Options granted hereunder are
subject to the requirements of Section 421 of the Internal Revenue Code. No
Option will be eligible for treatment as an Incentive Stock Option in the event
such Option is exercised more than three months following Termination of Service
(except in the case of Termination of Service due to Disability). In order to
obtain Incentive Stock Option treatment for Options exercised by heirs or
devisees of the Participant, the Participant’s death must have occurred while
the Participant was employed or within three months of the Participant’s
Termination of Service.



12.    Miscellaneous.


12.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.



12.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.



12.3
Except as otherwise provided by the Committee, Incentive Stock Options under the
Plan are not transferable except (1) as designated by the Participant by will or
by the laws of descent and distribution, (2) to a trust established by the
Participant, or (3) between spouses incident to a divorce or pursuant to a
domestic relations order, provided, however, that in the case of a transfer
described under (3), the Option will not qualify as an Incentive Stock Option as
of the day of such transfer.



12.4
This Option will be governed by and construed in accordance with the laws of the
State of New Jersey.



12.5
The granting of this Option does not confer upon the Participant any right to be
retained in the employ of the Company or any subsidiary.



12.6
An Option that is exercised as an Incentive Stock Option is not subject to
ordinary income taxes so long as it is held for the requisite holding period,
e.g., two (2) years from the date of grant of the Option and one (1) year from
the date of exercise, whichever is later. A Non-Qualified Stock Option will be
subject to income tax withholding at the time of exercise. Upon the exercise of
a Non-Statutory Stock Option, the Participant shall have the right to direct the
Company to satisfy the minimum required federal, state and local tax withholding
by reducing the number of shares of Stock subject to the Non-Qualified Stock
Option (without issuance of such shares of Stock to the Stock Option holder) by
a number equal to the quotient of (a) the total minimum amount of required tax
withholding divided by (b) the excess of the Fair Market Value of a share of
Stock on the exercise date over the Exercise Price per share of Stock.



12.7
This Stock Option Award, or any portion of this Award, is subject to forfeiture
in accordance with the requirements of Section 7.17 of the Plan.


4





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
NORTHFIELD BANCORP, INC.
By:                         
Its: Chairman & CEO


PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the 2014 Equity
Incentive Plan. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2014 Equity Incentive Plan.
PARTICIPANT




                        


Schedule


The above form of Stock Option Agreement was signed by the following Named
Executive Officers of Northfield Bancorp, Inc.: Kenneth J. Doherty (70,000
shares), Michael J. Widmer (50,000 shares), and William R. Jacobs (60,000
shares).

5





--------------------------------------------------------------------------------




EXHIBIT A
NOTICE OF EXERCISE OF OPTION
(BY EMPLOYEE)


I hereby exercise the stock option (the “Option”) granted to me by Northfield
Bancorp, Inc. (the “Company”) or its affiliate, subject to all the terms and
provisions set forth in the Stock Option Agreement (the “Agreement”) and the
Northfield Bancorp, Inc. 2014 Equity Incentive Plan (the “Plan”) referred to
therein, and notify you of my desire to purchase __________________ shares of
common stock of the Company (“Common Stock”) for a purchase price of $_______
per share.


I wish to pay the purchase price by (check one or more, as applicable):
[Any payment to be delivered must accompany this Notice of Exercise of Option]


___
Cash or personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

___
Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*

___
A “net settlement” of the Option whereby I direct the Company to withhold a
sufficient number of shares to satisfy the purchase price. [ ] Withhold a
sufficient number of shares to pay minimum required taxes [ ] Calculate minimum
required withholding and I will submit payment.

___
A check (personal, certified or cashier’s) in the sum of $_______ and stock of
the Company with a fair market value of $______, in full payment of the purchase
price.*

___
Please sell ______ shares from my Option shares through my broker in
full/partial payment of the purchase price. If my broker requires additional
forms in order to consummate this “broker cashless exercise,” I have included
them with this election.

I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.
I hereby represent that it is my intention to acquire these shares for the
following purpose:
___    investment
___    resale or distribution


Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.
Date: ____________, _____.        _________________________________________
Participant’s signature


*    If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having been
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.

6



